DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Warning
Applicant is advised that should claims 17 and 18 be found allowable, claims 19 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleppa, U.S. Patent Publication 2013/0027215, hereinafter referred to as Kleppa.
Regarding Claim 1, Kleppa discloses a sensor assembly comprising:
A flange housing (housing of apparatus 8, Figure 2); the flange housing including:	
A mating surface for engaging a wellhead and an opposing surface (the flange portion 12 includes a surface at face A for engaging wellhead 1 and an opposite surface adjacent projection 38; Paragraphs 0049, 0050, 0061);
An interior cavity extending into the flange housing from the mating surface (bore 14); and
An exterior cavity extending into the flange housing from the opposing surface (the bore forming opening 27 for cable lead in 28, Figure 1; Paragraph 0058);
	A connector in sealed engagement with the flange housing proximate the exterior cavity (the cable lead in 28 forms a connection with seal 30 for a feed in; Paragraph 0058);
A control line (including wires 22) extending through the connector and into the interior cavity (as seen in Figure 1; Paragraphs 0051-0053); and
A sensor coupled to the control line proximate the interior cavity (sensors 10; Paragraphs 0014, 0049-0053), the control line slidable within the connector, the exterior cavity, and the interior cavity (cables are passed through the cable lead-in 28 and the connection can be threaded into the passage with portion 20 , Paragraphs 0050-0052, 0058 ) to move the sensor between a retracted position and an expanded position to accommodate different thickness wellheads or flange housings (in so far as the sensor is configured to pass through a bore and has no pressing relationship with the wellhead or flange housing size, such a feature is contemplated as part of the connection without additional recited structure).
Regarding Claims 2-5, Kleppa further discloses that the assembly includes a seal member surrounding the control line, the seal member configured to prevent high pressure leakage paths along the control line while allowing the control line to slide within the connector, the exterior cavity, and the interior cavity, with sealing elements located at a portion of the connector, within the exterior cavity, and within the interior cavity (in so far as the assembly includes seals 44 at the flange face, seals 30 at the rear, as well as sealing function via threaded connections; Paragraphs 0056, 0058, 0062).  Examiner notes that the seal structures presented in Kleppa are different from those presented in the instant specification, however, the claims do not recite the seals with nearly the same level of structural specificity, and as such are being interpreted broadly to include more generic sealing features.
Regarding Claim 6, Kleppa further discloses that the control line is a tubing encapsulated conductor (Paragraphs 0018, 0054, 0055).
Regarding Claim 7, Kleppa further discloses that the sensor may be a pressure or temperature sensor (Paragraphs 0013, 0025, 0048).
Regarding Claim 8, Kleppa further discloses that the exterior cavity is a first exterior cavity, the connector is a first connector, the control line is a first control line, and the sensor is a first sensor, and further wherein the flange housing including a second exterior cavity extending into the flange housing from the opposing surface, wherein the assembly includes a second connector, a second control line, and a second sensor coupled to the second control line in the same manner as presented in Claim 1 as part of the inclusion of additional assemblies for monitoring temperature and pressure at different points along the wellhead using effectively identical assemblies (Paragraph 0048).
Regarding Claim 9, Kleppa further discloses that the interior cavity is a first interior cavity, the exterior cavity is a first exterior cavity, the connector is a first connector, the control line is a first control line, and the sensor is a first sensor, and further wherein the flange housing including a second interior cavity extending into the flange housing from the mating surface and a second exterior cavity extending into the flange housing from the opposing surface, wherein the assembly includes a second connector, a second control line, and a second sensor coupled to the second control line in the same manner as presented in Claim 1 as part of the inclusion of additional assemblies for monitoring temperature and pressure at different points along the wellhead using effectively identical assemblies (Paragraph 0048).
Regarding Claim 10, Kleppa discloses a method for measuring one or more properties of wellbore fluid exiting a wellbore, the method comprising:
Providing a sensor assembly, the sensor assembly including:
	A flange housing (housing of apparatus 8, Figure 2); the flange housing including:	
A mating surface for engaging a wellhead and an opposing surface (the flange portion 12 includes a surface at face A for engaging wellhead 1 and an opposite surface adjacent projection 38; Paragraphs 0049, 0050, 0061);
An interior cavity extending into the flange housing from the mating surface (bore 14); and
An exterior cavity extending into the flange housing from the opposing surface (the bore forming opening 27 for cable lead in 28, Figure 1; Paragraph 0058);
		A connector in sealed engagement with the flange housing proximate the exterior cavity (the cable lead in 28 forms a connection with seal 30 for a feed in; Paragraph 0058);
A control line (including wires 22) extending through the connector and into the interior cavity (as seen in Figure 1; Paragraphs 0051-0053); and
A sensor coupled to the control line proximate the interior cavity (sensors 10; Paragraphs 0014, 0049-0053), 
	Sliding the control line within the connector, the exterior cavity, and the interior cavity to move the sensor between a retracted and an expanded position to accommodate different thickness wellheads and flange housings (cables are passed through the cable lead-in 28 and the connection can be threaded into the passage with portion 20 , Paragraphs 0050-0052, 0058).  Examiner notes that as the sensor is configured to pass through a bore and has no pressing relationship with the wellhead or flange housing size, such a feature is contemplated as part of the connection without additional recited structure.
Regarding Claim 11, Kleppa further discloses including attaching the flange housing of the sensor assembly to the wellhead (potentially via bolting; Paragraph 0062), the wellhead including a sensor receptacle extending between a flow passageway and an exterior wall thereof for accepting the sensor (as seen in Figure 2, passage 9 allows the sensor to be positioned in the wellhead; Paragraphs 0049-0050).
Regarding Claim 14, Kleppa further discloses that the flange further includes a seal groove in the mating surface (with seals 44), the seal groove circumscribing the interior cavity (as seen in Figure 2), and a circumferential seal located in the seal groove (seals 44; Paragraph 0062), and further wherein attaching the flange housing to the wellhead including attaching the flange housing to the wellhead with fasteners (bolts; Paragraph 0027) that compress the circumferential seal against the exterior wall of the wellhead to form a seal between the flange and housing (Paragraphs 0027, 0028, 0062).
Regarding Claim 15, Kleppa discloses a well system comprising:
A wellbore extending into a subterranean formation (Abstract, Paragraph 0045);
A wellhead position at an uphole end of the wellbore (wellhead 1; Figure 1), the wellhead including a flow passageway extending therethrough (as seen in Figure 1), an exterior wall (outer diameter), and a sensor receptacle therein (as seen in Figure 2, the wellhead includes a passage for the introduction of a sensor tool);
A sensor assembly coupled to the wellhead, the second assembly including:
A flange housing (housing of apparatus 8, Figure 2); the flange housing including:	
A mating surface for engaging a wellhead and an opposing surface (the flange portion 12 includes a surface at face A for engaging wellhead 1 and an opposite surface adjacent projection 38; Paragraphs 0049, 0050, 0061);
An interior cavity extending into the flange housing from the mating surface (bore 14); and
An exterior cavity extending into the flange housing from the opposing surface (the bore forming opening 27 for cable lead in 28, Figure 1; Paragraph 0058);
	A connector in sealed engagement with the flange housing proximate the exterior cavity (the cable lead in 28 forms a connection with seal 30 for a feed in; Paragraph 0058);
A control line (including wires 22) extending through the connector and into the interior cavity (as seen in Figure 1; Paragraphs 0051-0053); and
A sensor coupled to the control line proximate the interior cavity (sensors 10; Paragraphs 0014, 0049-0053), the control line slidable within the connector, the exterior cavity, and the interior cavity (cables are passed through the cable lead-in 28 and the connection can be threaded into the passage with portion 20 , Paragraphs 0050-0052, 0058 ) to move the sensor between a retracted position and an expanded position to accommodate different thickness wellheads or flange housings (in so far as the sensor is configured to pass through a bore and has no pressing relationship with the wellhead or flange housing size, such a feature is contemplated as part of the connection without additional recited structure).
Regarding Claim 16, Kleppa further discloses that the assembly includes a seal member surrounding the control line, the seal member configured to prevent high pressure leakage paths along the control line while allowing the control line to slide within the connector, the exterior cavity, and the interior cavity, with sealing elements located at a portion of the connector, within the exterior cavity, and within the interior cavity (in so far as the assembly includes seals 44 at the flange face, seals 30 at the rear, as well as sealing function via threaded connections; Paragraphs 0056, 0058, 0062).  Examiner notes that the seal structures presented in Kleppa are different from those presented in the instant specification, however, the claims do not recite the seals with nearly the same level of structural specificity, and as such are being interpreted broadly to include more generic sealing features.
Regarding Claims 17 and 20, Kleppa further discloses that the interior cavity is a first interior cavity, the exterior cavity is a first exterior cavity, the connector is a first connector, the control line is a first control line, and the sensor is a first sensor, and further wherein the flange housing including a second interior cavity extending into the flange housing from the mating surface and a second exterior cavity extending into the flange housing from the opposing surface, wherein the assembly includes a second connector, a second control line, and a second sensor coupled to the second control line in the same manner as presented in Claim 1 as part of the inclusion of additional assemblies for monitoring temperature and pressure at different points along the wellhead using effectively identical assemblies (Paragraph 0048).
Regarding Claims 18 and 19, Kleppa further discloses that the exterior cavity is a first exterior cavity, the connector is a first connector, the control line is a first control line, and the sensor is a first sensor, and further wherein the flange housing including a second exterior cavity extending into the flange housing from the opposing surface, wherein the assembly includes a second connector, a second control line, and a second sensor coupled to the second control line in the same manner as presented in Claim 1 as part of the inclusion of additional assemblies for monitoring temperature and pressure at different points along the wellhead using effectively identical assemblies (Paragraph 0048).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleppa (2013/0027215).
Regarding Claims 12 and 13, Kleppa discloses the limitations presented in Claim 11 as previously discussed, wherein the flange housing is coupled to the wellhead and wherein the control line slides into the connection, however, it is silent relating to which action occurs first.  
However, Examiner notes that in the absence of any recited relationship between attaching the housing to the wellhead and feeding the cable through the housing, the attaching coming before or after the sliding of the cable connection merely constitutes a selection of one of three identified options for the connection operation (i.e. the housing is either attached before, during, or after running the cable).  As such it would have been obvious to try each option as choosing from a finite number of identified, predictable solutions with a reasonable expectation of success (MPEP 2143, Subsection I, E).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leggett et al., U.S. Patent 5,287,879, teaches the use of a wireline BOP with an actuation and detection system for the sealing elements.
Nevar et al., U.S. Patent Publication 2018/0163520, teaches the use of a wellhead sensor system for indicating a deployed element position.
Ringgenberg, U.S. Patent Publication 2015/0275653, teaches the use of a wellhead unit with an internal sensor detection system for determining if a tubular is positioned therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676